 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRaymond Prats Sheet Metal Co., Inc.andSheetMetalWorkers'InternationalAssociation,Local Union No. 11. Case 15-CA-1002731 July 1987`DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSBABSON AND CRACRAFTUpon an unfair labor practice charge filed on 8July 1986 by the Union, Sheet Metal Workers'International Association, Local Union No. 11, theGeneral Counsel of the National Labor RelationsBoard `issued a complaint on 13 August 1986against theRespondent,Raymond Prats SheetMetal Company, Inc., alleging that it violated Sec-tion 8(a)(1) and (5) of the National Labor RelationsAct. Copies of the complaint and notice of hearingwere served on the Respondent. The Respondentfiled a timely answer and amended answer denyingthe commission of any unfair labor practices andasserting certain affirmative defenses.On 20 October 1986 the parties jointly movedthe Board to transfer the proceeding to the Boardwithout benefit of a hearing before an administra-tive law judge and they submitted a proposedrecord consisting of the formal papers and the par-ties' stipulation of facts with attached exhibits. On10 December 1986 the Board issued an order grant-ing the motion, approving the stipulation, andtransferring the proceeding to the Board. On 20January -1987 the Respondent filed its brief to theBoard and on 9 February 1987 the General Coun-sel filed its brief.On the record in this case, the Board makes thefollowing findings.1. JURISDICTIONThe Respondent is a Louisiana corporation en-gaged in the business of sheet metal fabricationwith an office and shop facility in New Orleans,Louisiana, from which it is engaged in sheet metalwork at various jobsites in the New Orleans, Lou-isiana area.The Respondent during the past 12months has derived gross revenues in excess of$50,000 from subcontracting duct work and air-conditioning duct work to corporations engaged inthemechanical contractor and construction busi-ness in the New Orleans and Metairie, Louisianaareas.Accordingly, we find that the Respondent isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe parties stipulated and we fmd that the Unionis a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABORPRACTICESA. IssueThe issue is whether the Respondent, since on orbefore 8 January 1986, violated Section 8(a)(1) and(5) of the Act by failing and refusing to pay fringebenefit trust fund contributions required by the col-lective-bargaining agreement for its employees rep-resented by the Charging Party.B. FactsThe Respondent is engaged in the business ofsheetmetal fabrication.Since about 1978, theUnion was certified as the exclusive collective-bar-gaining representative in the following unit:All employees employed by Respondent, in-cluding but not limited to those engaged in the(a)manufacture, fabrication, assembling, han-dling, erection, installation, dismantling, condi-tioning, adjustment, alteration, repairings, andservicing of all ferrous or nonferrous metalwork and all other materials used in lieu there-of and all air-veyor systems and airhandlingsystems regardless of material used includingthe setting of all equipment and all reinforce-ments in connection therewith; (b) all laggingover insulation and all duct lining; (c) testingand balancing of all airhandling equipment andduct work; (d) the preparation of all shop andfield sketches used in fabrication and erection,including those taken from original architec-tural and engineering drawings or sketches;and (e) all other work included in the jurisdic-tional claims of Sheet Metal Workers' Interna-tional Association.At all times material, the Union, by virtue of Sec-tion 9(a) of the Act, has been the exclusive repre-sentative of the employees in the unit. This recog-nition has been embodied in a collective-bargainingagreement which was effective from its terms from1August 1982 through 30 April 1984 and extended,by agreement of the parties to 30 April 1987. Thecollective-bargaining agreement also contained anaddendum, article VIII-A, section 2, which pro-vided for the amount of wage and fringe benefitsto be paid to the unit employees. Since about 8January 1986, the Respondent has failed and re-fused to pay fringe benefit contributions for its unitemployees as set forth in the addendum, article285 NLRB No. 27 RAYMOND PRATS SHEET METAL CO.VIII-A, section 2, of the collective-bargainingagreement.On 13 November 1984 the New Orleans SheetMetalWorkers Health & Welfare Fund,the NewOrleans Sheet Metal Workers Pension & Retire-ment Fund, the New Orleans Sheet Metal WorkersApprenticeship and Training Committee Fund, theNew Orleans Sheet Metal Vacation and HolidayFund,and the New Orleans Sheet Metal WorkersContractor Industry Fund,Inc., filed a civil actionin the United States District Court for the EasternDistrict of Louisiana against the Respondent. On13August 1985 a consent judgment was enteredinto by the plaintiffs and defendant,Raymond S.Prats Sheet Metal, Inc., whereby the court orderedthe defendant to pay to the plaintiffs the sum of$83,352.30, and in addition,ordered that the de-fendantmake monthly contributions to plaintiffs'funds in a timely fashion as required by the collec-tive-bargaining agreement.The Unionwas not aparty to the consent judgment.Subsequently, on 25 February 1986, the sameparties filed another action against the Respondentin the United States DistrictCourt forthe EasternDistrict of Louisiana.On 30 May 1986 a judgmentwas entered in that action,whereby the court or-dered the defendant to pay to the plaintiffs the sumof $23,898.24,plus a reasonable attorney's fee. TheUnion was not a party to the judgment.C. Contentionsof thePartiesThe Respondent contends that the failure to paythe fringe benefit contributions resulted from theRespondent's inability to pay due to the deteriora-tion of business conditions in the area. The Re-spondent urges the Board to adopt Chairman Dot-son's dissenting position inRapid Fur Dressing, 278NLRB 905 (1986),and find that since its poor fi-nancial condition renders it unable to make the re-quired contributions,such conduct is merely a vio-lation of the collective-bargaining agreement anddoes not give rise to a violation of Section 8(a)(1)and (5) ofthe Act.The Respondent urges that innone of the cases in which the Chairman has posit-ed his position sinceRapid Furhas there been anyevidence that the trustees of the funds for whomthe charging party-unions were seeking to collectdelinquent contributions had secured judgmentsagainst the respondent-employer and that allowingthe Charging Party to relitigate what has alreadybeen decided by the district court would constitutea wasteful expenditure of the Board'sscarce re-sources.The Respondent also contends that the claimsraised by the Charging Party are barred by thedoctrines of res judicata and collateral estoppel be-195cause the only issues present in the Board proceed-ing-whether there exists a valid collective-bar-gaining agreement between the Charging Party andthe Respondent and whether the Respondent hon-ored its obligations to remit funds to the variousfringe benefit trust funds-were also present in theSection 301 proceeding in district court.While theCharging Party may be a different legal entity thanthe fringe benefit funds,the doctrine of res judicatais still applicable to the Charging Party,since it isacting as the "privy" of the trust funds.Since theBoard's remedial purpose is to "make whole" acharging party, the"statutory remedy"that theBoard provides is identical to the"contractualremedy" the court would provide under Section301 of the Act. Finally,the Respondent maintainsthat the General Counsel's request for a visitatorialclause should be denied because no showing hasbeen made that its inclusion is necessary to effectu-ate compliance with any remedial order.The General Counsel argues that the Respond-ent's actions are in derogation of its bargaining ob-ligation under Section 8(d) of the Act. It contendsthat the Respondent is bound to the terms and con-ditions of the contract and that the Respondent'salleged poor financial condition is not a lawfulbasis for its failure to make fringe benefit contribu-tions.For these reasons the General Counsel as-serts that the Respondent violated Section 8(a)(1)and (5)of the Act.The General Counsel also contends that the prin-ciples of res judicata and collateral estoppel do notapply since the issues raised by this complaint arenot the same as those that could have been raisedbefore the court.Further,the Charging Party is adifferent legal entity than the benefit funds whoseinterestsmay be divergent from those of theCharging Party because,inter alia,the trustees ofbenefit funds are generally composed of both em-ployer and union representatives.Moreover, anyremedy provided by a court to the benefit fundswould not include a notice to employees or anyother statutory remedy that the Board would pro-vide as a part of its order. The General Counselalso submits that the remedial order in this caseshould contain a visitatorial provision authorizingthe Board to engage in discovery if necessary tomonitor compliance with the Board's order.D. Analysis and ConclusionsInitially,we reject the Respondent'sargumentthat the claims raised by the Charging Party arebarred by the doctrines of res judicata and collater-al estoppel. The cause of action and the issues de-cided by the district court are not the same asthose presented for the Board's resolution.The dis- 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtrict court litigation in which the Board and theCharging Party were not parties, involved a Sec-tion 301 suit, 29 U.S.C. § 185. The court decidedthe issue whether the Respondent was required tomake contractual payments into various trust funds,even though it was allegedly financially unable tomake these payments. The issue now before theBoard that could not have been raised in the courtproceeding initially is whether the Respondent's re-fusal to make such payments constitutes a violationof Section 8(a)(1) and (5) of the Act. Accordingly,the Board is not precluded from addressing themerits of this case.'Since about 8 January 1986, the Respondent hasadmittedly failed to make contractually requiredfringe benefit payments. Moreover, the Respondenthas refused continually to make these paymentseven though on 13 August 1985 and on 30 May1986, a consent judgment and a judgment, respec-tively,were entered by the United States DistrictCourt for the Eastern District of Louisiana order-ing that such payments be made. The Respondent'sonly defense for not making these payments is aclaim thatit isunable to do so due to its deteriorat-ing financial condition. Such an economic necessityclaim, even if proven, does not constitute an ade-quate defense to an allegation that an employer hasunlawfully failed to abide with provisions of a col-lective-bargaining agreement.International Distribu-tionCenters,281NLRB 742 (1986);NLRB v.Manley Truck Line,779 F.2d 1327 (7th Cir. 1985),enfg. 271NLRB 679 (1984);Oak Cliff-GolmanBaking Co,,207 NLRB 1063 (1973), enfd. 505 F.2d1302 (5th Cir. 1974), cert. denied 423 U.S. 826(1975).Accordingly, we find that the Respondenthas violated Section 8(a)(5) and (1) by failing tomake the contractually required payments to fringebenefit funds.CONCLUSIONS OF LAW1.Raymond Prats Sheet Metal Co.,Inc. is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.SheetMetal Workers' International Associa-tion,Local Union No. 11 is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The appropriate collective-bargaining unit is:All employees employed by Respondent, in-cluding but not limited to those engaged in the(a)manufacture, fabrication, assembling, han-dling, erection, installation, dismantling, condi-tioning, adjustment, alteration, repairings, andservicing of all ferrous or nonferrous metal1In view of this finding we need not address the General Counsel'salternative contentionswork and all other materials used in lieu there-of and all air-veyor systems and airhandlingsystems regardless of material used includingthe setting of all equipment and all reinforce-ments in connection therewith; (b) all laggingover insulation and all duct lining; (c) testingand balancing of all airliandling equipment andduct work; (d) the preparation of all shop andfield sketches used in fabrication and erection,including those taken from original architec-tural and engineering drawings or 'sketches;and (e) all other work included in the, jurisdic-tional claims of Sheet Metal Workers' Interna-tional Association.4. Since about 1978 the above-named labor orga-nization has been and is now the exclusive repre-sentative of all employees in the appropriate unitfor purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.The Respondent has committed unfair laborpractices within the meaning of Section 8(a)(1) and(5) by failing and refusing to transmit fringe benefittrust fund contributions as set forth in the adden-dum, article VIII-A, section 2, of the collective-bargaining agreement.6.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct. 2We have found that the Respondent violatedSection 8(a)(5) and (1) of the Act by failing totransmit fringe benefit trust fund contributions re-quired by the collective-bargaining agreement ef-fective from 1 August 1982 to 30 April 1984,which expiration date was by mutual agreement ex-tended to 30 April 1987. In order to remedy theseunfair labor practices, we shall order the Respond-ent to transmit the fringe benefit trust fund contri-butions it awes to the appropriate funds.3 We shall2As noted above the General Counsel requests that the Order includea visitatorial clause authorizing the Board for compliance purposes, toobtain discovery from the Respondent under the Federal Rules of CivilProcedure under the supervision of the United States court of appeals en-forcing this Order. Under the circumstances of this case, we find it un-necessary to include such a clausea The'collective-bargaining agreement provides for employer contribu-tions to the New Orleans Sheet Metal Contractors' Industry Fund Inas-much as industry advancement funds are permissive, nonmandatory sub-jects of bargaining, it is not an unfair labor practice for an employer uni-laterally to discontinue its contributions to such a fund SeeFML.Supply, 258NLRB 604 fn. 3 (1981);Finger Lakes Plumbing Co.,254NLRB 1399 (1981): Accordingly, we shall not require the Respondent tomake delinquent and future contributions to that fund. RAYMOND PRATS SHEET METAL COalso order the Respondent to make the unit em-ployees whole for any loss they may have sufferedas a result of its failure to make the contractuallyrequired fringe benefit contributions,Kraft Plumb-ing,252 NLRB 891 (1980), enfd. mem. 661 F.2d940 (9th Cir. 1981), such amounts to be computedin the manner set forth inOgle Protection Service,183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.1971), plus interest, as computed inNew Horizonsfor the Retarded,283 NLRB 1173 (1987).4ORDERThe National Labor Relations Board orders thatthe Respondent, Raymond Prats Sheet Metal Co.,Inc.,New Orleans, Louisiana, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with theUnion by failing and refusing, without prior noticeto or consent of the Union, to make contractuallyrequired fringe benefit trust fund payments.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Pay all delinquent fringe benefit trust fundcontributions and reimburse employees for anylosses directly attributable to the withholding ofsuch contributions under the parties' trust fundagreements in the manner set forth in the remedysection of this decision. The appropriate unit is:All employees employed by Respondent, in-cluding but not limited to those engaged in the(a)manufacture, fabrication, assembling, han-dling, erection, installation, dismantling, condi-tioning, adjustment, alteration, repairings, andservicing of all ferrous or nonferrous metalwork and all other materials used in lieu there-of and all air-veyor systems and airhandlingsystems regardless of material used includingthe setting of all equipment and all reinforce-ments in connection therewith; (b) all laggingover insulation and all ductlining;(c) testingand balancing of all airhandling equipment andduct work; (d) the preparation of all shop andfield sketches used in fabrication and erection,including those taken from original architec-tural and engineering drawings or sketches;and (e) all other work included in the jurisdic-4We leave to the compliance stage the question whether the Respond-ent must pay additional sums into the appropriate fund in order to satisfythis "make-whole" remedyMerryweather Optical Co,240 NLRB 1213(1979)197tional claims of Sheet Metal Workers' Interna-tional Association.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in New Orleans, Louisiana,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 15, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON, dissenting.For the reasons set forth in my dissent inRapidFur Dressing,278 NLRB 905 (1986), I dissent fromthe majority's finding that the Respondent violatedSection 8(a)(5) and (1) of the Act by failing tomake fringe benefit contributions to various trustfunds pursuant to its contract with the Union.There is no evidence that the Respondent has en-gaged inconduct reflecting a repudiation of thecollective-bargaining agreement in any way tanta-mount to a violation of the Act or has otherwiserefused to bargain.By finding a violation in these circumstances, theBoard is once again allowing itself to be used as acollection agency for the Charging Party. This isparticularly true in this case, since there are twooutstanding judgments against the Respondent en-tered by the United States District Court for theEastern District of Louisiana involving Section 301suits.The trust funds may seek to collect the delin-quent contributions through the appropriate judi-cial processes. Accordingly, I would find that theRespondent has not committed an unfair laborpractice by failing to submit fringe benefit contri-butions pursuant to the contract.S If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with the SheetMetalWorkers'InternationalAssociation,LocalUnion No.11 by failing to make contractually re-quired fringe benefit trust fund contributions.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL transmit to the various funds thosecontributions thatwe withheld with interest, re-quired under the terms of the addendum,articleVIII-A, section 2, of the collective-bargainingagreement.WE WILL make whole our employees in the unitfor any losses directly attributable to our withhold-ing of the contributions,with interest.The appro-priate unit is:All employees employed by Respondent, in-cluding but not limited to those engaged in the(a)manufacture,fabrication,assembling,han-dling, erection,installation, dismantling, condi-tioning, adjustment, alteration,repairings, andservicing of all ferrous or nonferrous metalwork and all other materials used in lieu there-of and all air-veyor systems and airhandlingsystems regardless of material used includingthe setting of all equipment and all reinforce-ments in connection therewith;(b) all laggingover insulation and all duct lining;(c) testingand balancing of all airhandling equipment andduct work;(d) the preparation of all shop andfield sketches used in fabrication and erection,including those taken from original architec-tural and engineering drawings or sketches;and (e)all other work included in the jurisdic-tional claims of Sheet Metal Workers' Interna-tional Association.RAYMOND PRATS SHEET METAL CO.,INC.